Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to Applicant’s preliminary amendment filed 11/21/2019.

As filed, claims 17-24 and 26-37 are cancelled; and claims 1-16, 25, and 38 are pending, which are subject to the following lack of unity requirement.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
Claims 1-16, 25, and 38 are drawn to more than one inventive concept (as defined by PCT Rule 13). Accordingly, a restriction is required according to the provision of PCT Rule 13.2, which states that an international application shall relate to one invention only or to a group of inventions that are so linked as to form a single general inventive concept (i.e., a group of inventions having unity of invention). PCT Rule 13.2 states that unity of invention, as referred to in Rule 13.1, shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. Annex B, Part 1 (b), provides that special technical features means those technical features, which, as a whole, define a contribution over the prior 
“The method for determining unity of invention under Rule 13 shall be construed as 
permitting, in particular, the inclusion of any one of the following combinations of claims of different categories in the same international application:

(i) in addition to an independent claim for a given product, an independent claims for a process specially adapted for the manufacture of the said product, and an independent claim for use of the said product, or

(ii) in addition to an independent claim for a given process, an independent claim for an apparatus or means specially designed for carrying out the said process, or

(iii) in addition to an independent claim for a given product, and independent claim for a process specially adapted for the manufacture of the said product, and an independent claim for an apparatus or means specially designed for carrying out the said process,…”


The instant application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I:	Claims 1-16 and 25 are process claims, drawn to a process of making a compound of instant formula (I).

Group II:	Claim 38 is a product claim, drawn to a compound of instant formula (IV), (II), (IIA), (III), (IIIA), (IV), (IVA), (V), (I), mixture thereof, or a crystalline form thereof.

	The claims of the instant application according to Groups I and II lack unity of invention under PCT Rules 13.1 & 13.2, and under 37 C.F.R. § 1.475(a), which states:

invention shall be fulfilled only when there is a technical feature among those inventions
involving one or more of the same or corresponding special technical features. The
expression “special technical features” shall mean those technical features that define a
contribution which each of the claimed inventions, considered as a whole, makes over
the prior art.


	In the instant application, Groups I and II lack unity of invention because the instantly claimed compound of instant formula (I) that is common between Groups I and II is not a special technical feature that defines a contribution over the prior art.  See e.g., Chemical Abstract Registry No. 1306760-87-1, hereinafter CAS871, which discloses the instantly claimed compound of instant formula (I).  In addition, the crystalline form of instant formula (I) encompassed by Group II is patentably distinct from the compound of instant formula (I) encompassed by Group I.
Therefore, claims 1-16, 25, and 38 are not so linked as to form a single general inventive concept and lack of unity of invention.  The vastness of the claimed subject matter and the complications in understanding the claimed subject matter impose a serious burden on the search and examination of the claimed subject matter.
	Since the claims do not relate to a single general inventive concept under PCT Rule 13.1 and lack the same or corresponding special technical features, the claims lack unity of invention and should be limited to a method of making or a method of use.

Advisory of Response
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR § 1.143) and (ii) identification of the claims encompassing the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 103(a) of the other invention.

In light of the complexity of the lack of unity requirement for this application, no telephone communication regarding the restriction has been made.  See MPEP 812.01.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PO-CHIH CHEN/Primary Examiner, Art Unit 1626